Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 11 and 12 are amended. Claims 29-32 are added. Claims 7-9, 11-13 and 29-32 are pending.

Response to Arguments
With regards to applicant’s arguments, filed on 10/21/2020, regarding claims 7-9, the arguments are considered but are not persuasive. The applicant asserts that the combination of Li, Ai and Dao does not teach or suggest: “a mobile initiated connection only (MICO) mode of a user equipment (UE)”. Examiner respectfully disagrees
The combination of Li, Ai and Dao, specifically Li discloses an N11 message that is sent from the AMF 104 to the SMF 110. The AMF 104, based on local configuration and expected UE behavior or Mobility Pattern, determines whether the MICO mode is allowed for the UE. In step 335, the MICO mode is selected for the UE. (See Li; Par. [119]-[125] and Fig. 3A) when the AMF indicates MICO mode to a UE, the AMF considers the UE always unreachable while in CM-IDLE. (See Li; Par. [133]-[134])
On the other hand, Dao discloses that when the UE was in MICO mode and the AMF had notified an SMF of the UE being unreachable and that SMF needs not send DL data notifications to the AMF, the AMF informs the SMF that the UE is reachable. Dao discloses, particularly in  [The cause code is interpreted to be an Indication of the MICO mode.  Therefore, the AMF is forwarding the request from the UE in the MICO mode to establish connectivity to the data network to a session management function (SMF) network entity with an indication of the MICO mode of the UE]. (See Par. [223], [231]-[240], [249] and Fig. 51; 5140 of Dao)
Therefore, for the reasons shown above, the combination of Li and Dao clearly teaches “a mobile initiated connection only (MICO) mode of a user equipment (UE)”.

With regards to applicant’s arguments, filed on 10/21/2020, regarding claims 7 and 8, the arguments are considered but are not persuasive. The applicant asserts that the combination of Li, Ai and Dao does not teach or suggest: “by an access and mobility management function (AMF) network entity of a network ... taking action, based on the determination of the MICQ mode of the UE in which the UE is not be reached by the network when the UE is in idle mode, to prevent a data source in the network from reaching the UE”. Examiner respectfully disagrees
The combination of Li, Ai and Dao, specifically Dao discloses, particularly in Fig. 7; step 705, the method 700 in which if the UE is in the CM-Idle state, The AMF 234 considers the UE to be not reachable if it is in the MICO mode. The AMF 234 considers the UE to be not reachable. The  [The cause code is interpreted to be an Indication of the MICO mode] (See Fig. 52; Step 5235 of Dao) [Therefore, the action is taken by AMF 234 to consider the UE unreachable when it is determined by the AMF that the idle  UE is in the MICO mode, and therefore the SMF does not need to send any DL data notifications to the AMF.  (See Par.  [288]-[292], [679] and Fig. 62 of Dao)
Therefore, for the reasons shown above, the combination of Li and Dao clearly teaches “by an access and mobility management function (AMF) network entity of a network ... taking action, based on the determination of the MICQ mode of the UE in which the UE is not be reached by the network when the UE is in idle mode, to prevent a data source in the network from reaching the UE”.

With regards to applicant’s arguments, filed on 10/21/2020, regarding claim 9, the arguments are considered but are not persuasive. The applicant asserts that the combination of Li, Ai and Dao does not teach or suggest: “by a session management function (SMF) network entity of a network ... determining a mobile initiated connection only (MICO) mode of a user equipment (UE)… based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity”. Examiner respectfully disagrees
See Par.  [248]-[251], [288]-[292], [679] and Fig. 51, 52 & 62 of Dao)
Therefore, for the reasons shown above, the combination of Li, Ai and Dao clearly teaches the claimed invention. Therefore, the rejection of claims 7-9, 11-13 is sustained.
	The rejection of claims 29-32 is moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


4.	Claims 7-9, 11-13 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Pub. No. 2018/0227872, Citation from Provisional Application No. 62/473,231) in view of Dao et al. (US. Pub. No. 2018/0199398, Citation from Provisional Application No. 62/472,720).
Regarding claim 7, Li discloses a method for communications, comprising: by an access and mobility management function (AMF) network entity of a network (See Fig. 1; AMF 104 and AMF 106):
determining a mobile initiated connection only (MICO) mode of a user equipment (UE) (See Par. [120]-[124] of Li for a reference to the AMF  determines whether MICO mode is allowed for the UE according to the UE’s Mobility Pattern, which describes expected communication behavior/activity of the UE) in which the UE is not to be reached by the network when the UE is in idle mode (See Par. [133] of Li for a reference to that when the AMF indicates MICO mode to a UE, the AMF considers the UE always unreachable while in CM-IDLE);
taking action, based on the determination of the MICO mode of the UE in which the UE is not be reached by the network when the UE is in idle mode, to prevent a data source in the network from reaching the UE (See Par.  [133] of Li for a reference to that when the AMF indicates MICO mode to a UE, the AMF considers the UE always unreachable while in CM-IDLE. The CN rejects requests for downlink data delivery for an MICO UE in idle mode);

However, Dao discloses receiving a request (NAS Session Request Message) from the UE in the MICO mode (See Par. [223] of Dao for a reference to a service request procedure may be used by a 5G UE 120 in the CM-IDLE state to request the establishment of a secure connection to an AMF 234) to establish connectivity to a data network (See Par. [121]-[123] of Dao for a reference to the UE sending a new NAS session request message (Fig. 7; Step 705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 234); and 
forwarding the request from the UE in the MICO mode to establish connectivity to the data network to a session management function (SMF) network entity with an indication of the MICO mode of the UE (See Par. [231]-[240], [249] and Fig. 51 of Dao for a reference to that if the UE is in the CM-Idle state (MICO Mode), The AMF 234 considers the UE to be not reachable. The AMF 234 forwards the NAS request to the SMF 235 with cause code (Indication of the MICO mode) and information [Fig. 51; 5140]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as utilizing resource usage of network functions when the UE is not reachable for a PDU session. (Dao; Par. [100]).

Regarding claim 8, Li discloses a method for communications, comprising: by an access and mobility management function (AMF) network entity of a network (See Fig. 1; AMF 104 and AMF 106):
determining a mobile initiated connection only (MICO) mode of a user equipment (UE) (See Par. [120]-[124] of Li for a reference to the AMF  determines whether MICO mode is allowed for the UE according to the UE’s Mobility Pattern, which describes expected communication behavior/activity of the UE) in which the UE is not to be reached by the network when the UE is in idle mode (See Par. [133] of Li for a reference to that when the AMF indicates MICO mode to a UE, the AMF considers the UE always unreachable while in CM-IDLE);
taking action, based on the determination of the MICO mode of the UE in which the UE is not be reached by the network when the UE is in idle mode, to prevent a data source in the network from reaching the UE (See Par.  [133] of Li for a reference to that when the AMF indicates MICO mode to a UE, the AMF considers the UE always unreachable while in CM-IDLE. The CN rejects requests for downlink data delivery for an MICO UE in idle mode);
Li does not explicitly disclose receiving a request, from a session management function (SMF) network entity, to page the UE in the MICO mode; and rejecting the request from the SMF network entity to page the UE in the MICO mode with an indication for the SMF network entity to refrain from sending a subsequent request to page the UE at least while the UE is operating in the MICO mode.
See Par. [248] of Dao for a reference to the SMF 235 may send a N11 message (5230) to the AMF 234, including a UE permanent ID, a PDU session ID, and a priority. The SMF 235 may indicate in the N11 message (5230) that the paging policy indication related to the downlink data that triggered the data notification message) in the MICO mode (See Par. [249] and Fig. 52 of Dao for a reference to If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode)); and 
rejecting the request from the SMF network entity to page the UE in the MICO mode with an indication for the SMF network entity to refrain from sending a subsequent request to page the UE at least while the UE is operating in the MICO mode (See Par. [248]-[251] and Fig. 51 & 52 of Dao for a reference to that If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode). The AMF 234 rejects the N11 message and rejects further paging messages to the UE when in IDLE state).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as Dao; Par. [100]).

Regarding claim 9, Li discloses a method for communications, comprising: by a session management function (SMF) network entity of a network (See Fig. 1; SMF 110):
determining a mobile initiated connection only (MICO) modeSee Par. [120]-[124] of Li for a reference to the AMF  determines whether MICO mode is allowed for the UE according to the UE’s Mobility Pattern, which describes expected communication behavior/activity of the UE)
Li does not explicitly disclose that the determination is based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity; and taking action, based on the determination, to prevent a data source in the network from reaching the UE in the MICO mode.
However, the combination of Li and Dao, specifically Dao discloses the determination is based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity (See Par. [249] and Fig. 52 of Dao for a reference to that If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode)); and
See Par. [288]-[292] and Fig. 62 of Dao for a reference to that when the UE 110 is in the idle state [MICO mode], The SMF 235 may initiate the procedure 6200 by releasing a PDU session (Fig. 62; Step 6214) to cancel the UE’s authorization to access the DN and receive DL data). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as utilizing resource usage of network functions when the UE is not reachable for a PDU session. (Dao; Par. [100]).

Regarding claim 11, the combination of Li and Dao, specifically Li discloses wherein taking action to prevent the network data source from reaching the UE in the MICO mode comprises: 
rejecting a request, from the network data source, to reach the UE in the MICO mode based at least in part on the indication that the SMF network entity received from the AMF (See Par. [132]-[133] of Li for a reference to that when the AMF indicates MICO mode to a UE, the AMF considers the UE always unreachable while in CM-IDLE. The CN rejects requests for downlink data delivery for an MICO UE in idle mode).


However, the combination of Li and Dao, specifically Dao discloses configuring the network data source to not send a request to reach the UE in the MICO mode (See Par. [185]-[186], [210], [286], [289], [293] of Dao for a reference to the SMF 235 informs the PCF 236 to perform a PDU-CAN PDU Session Release procedure (6230) so that the PCF 236 will not provide any further session modification messages to the SMF 235 pertaining to the released PDU session).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as utilizing resource usage of network functions when the UE is not reachable for a PDU session. (Dao; Par. [100]).

Regarding claim 13, Li does not explicitly disclose wherein the network data source comprises a user plane function (UPF) network entity.
However, the combination of Li and Dao, specifically Dao discloses wherein the network data source comprises a user plane function (UPF) network entity (See Fig. 52 and Par. [247] of Dao for a reference to the UPF 231 receives DL data on a PDU session and may buffer it (5210))
Dao; Par. [100]).

Regarding claim 29, Li does not explicitly disclose wherein taking action, based on the determination of the MICO mode of the UE in which the UE is not be reached by the network when the UE is in idle mode, to prevent a data source in the network from reaching the UE, comprises: by the AMF network entity of the network, sending an indication of the MICO mode of the UE to a session management function (SMF) network entity of the network, the SMF network entity configured to take action, based on the indication, to prevent a user plane function (UPF) network entity of the network from reaching the UE in the MICO mode.
However, the combination of Li and Dao, specifically Dao discloses by the AMF network entity of the network, sending an indication of the MICO mode of the UE to a session management function (SMF) network entity of the network (See Par. [249] and Fig. 52 of Dao for a reference to that If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode)), the SMF network entity configured to take action, based on the indication, to prevent a user plane function (UPF) network entity of the network from reaching the UE in the MICO mode (See Par. [288]-[292] and Fig. 62 of Dao for a reference to that when the UE 110 is in the idle state [MICO mode], The SMF 235 may initiate the procedure 6200 by releasing a PDU session (Fig. 62; Step 6214) to cancel the UE’s authorization to access the DN and receive DL data). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as utilizing resource usage of network functions when the UE is not reachable for a PDU session. (Dao; Par. [100]).

Regarding claim 30, Li discloses a method for communications (See Abstract), comprising:
by a session management function (SMF) network entity of a network (See Fig. 1; SMF 110): determining a mobile initiated connection only (MICO) mode of a user equipment (UE) (See Par. [120]-[124] of Li for a reference to the AMF  determines whether MICO mode is allowed for the UE according to the UE’s Mobility Pattern, which describes expected communication behavior/activity of the UE) 
Li does not explicitly disclose that the determination is based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity; and taking action based on the determination, to prevent a user plane function (UPF) network entity of the network from reaching the UE in the MICO mode, comprising at least one of: rejecting a request, from the UPF network entity, to reach the UE in the MICO mode based at least in part on the indication that the SMF network entity received from the 
However, the combination of Li and Dao, specifically Dao discloses the determination is based on an indication that the SMF network entity received from an Access and Mobility Management Function (AMF) network entity (See Par. [249] and Fig. 52 of Dao for a reference to that If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode)); and taking action based on the determination, to prevent a user plane function (UPF) network entity of the network from reaching the UE in the MICO mode (See Par. [288]-[292] and Fig. 62 of Dao for a reference to that when the UE 110 is in the idle state [MICO mode], The SMF 235 may initiate the procedure 6200 by releasing a PDU session (Fig. 62; Step 6214) to cancel the UE’s authorization to access the DN and receive DL data), comprising at least one of: rejecting a request, from the UPF network entity, to reach the UE in the MICO mode based at least in part on the indication that the SMF network entity received from the AMF network entity (See Par. [248]-[251] and Fig. 51 & 52 of Dao for a reference to that If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode). The AMF 234 rejects the N11 message and rejects further paging messages to the UE when in IDLE state); or configuring the UPF network entity to not send a request to reach the UE in the MICO mode (See Par. [185]-[186], [210], [286], [289], [293] of Dao for a reference to the SMF 235 informs the PCF 236 to perform a PDU-CAN PDU Session Release procedure (6230) so that the PCF 236 will not provide any further session modification messages to the SMF 235 pertaining to the released PDU session).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as utilizing resource usage of network functions when the UE is not reachable for a PDU session. (Dao; Par. [100]).

Regarding claim 31, Li does not explicitly disclose wherein taking action based on the determination, to prevent a user plane function (UPF) network entity of the network from reaching the UE in the MICO mode, comprises: by the SMF network entity, rejecting a request, from the UPF network entity, to reach the UE in the MICO mode based at least in part on the indication that the SMF network entity received from the AMF network entity.
However, the combination of Li and Dao, specifically Dao discloses by the SMF network entity, rejecting a request, from the UPF network entity, to reach the UE in the MICO mode based at least in part on the indication that the SMF network entity received from the AMF network entity (See Par. [248]-[251] and Fig. 51 & 52 of Dao for a reference to that If the UE 110 is in the 5G CM-IDLE state (MICO Mode), and the AMF 234 considers that the UE 110 is not reachable for paging, the AMF 234 may send a response (Fig. 52; Step 5235) to the SMF 235, with cause code and information (Indication of the MICO mode). The AMF 234 rejects the N11 message and rejects further paging messages to the UE when in IDLE state).
Dao; Par. [100]).

Regarding claim 32, Li does not explicitly disclose wherein taking action based on the determination, to prevent a user plane function (UPF) network entity of the network from reaching the UE in the MICO mode, comprises: by the SMF network entity, configuring the UPF network entity to not send a request to reach the UE in the MICO mode.
However, the combination of Li and Dao, specifically Dao discloses by the SMF network entity, configuring the UPF network entity to not send a request to reach the UE in the MICO mode (See Par. [185]-[186], [210], [286], [289], [293] of Dao for a reference to the SMF 235 informs the PCF 236 to perform a PDU-CAN PDU Session Release procedure (6230) so that the PCF 236 will not provide any further session modification messages to the SMF 235 pertaining to the released PDU session).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to modify the teachings of Li with Dao. The motivation of combination is reducing signaling overhead between the core network and the UE, as well as utilizing resource usage of network functions when the UE is not reachable for a PDU session. (Dao; Par. [100]).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 2014/0022907 A1) discloses an architectural model, which enables migration to Evolved packet core (EPC) architecture and beyond.
AI (US 2018/0092154A1) discloses a method and apparatus for controlling a user-plane bearer to be established.
Ryu et al. (US 2018/0242246 A1) discloses a method for performing or supporting transmission of downlink data to a user equipment in an unreachable state.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413